Title: To George Washington from James McHenry, 13 February 1796
From: McHenry, James
To: Washington, George


          
            Sir.
            Philadelphia 13 Febry 1796.
          
          Without pursuing any official form, (with which I cannot say I am yet acquainted), I take the liberty to submit the thoughts that have occurred to me on reading the letters you were pleased to put into my hands on saturday last.
          Were you to conform to the dictates of friendship and receive publicly into your family the son of Mr La Fayette, it might be productive of certain political inconveniences, resulting from the relation between the U.S. and France; and as connected with a certain party in both countries. There it might be employed, as in all likelihood it would be here, to strengthen impressions against this government that have been industriously, and in some parts of the union, not unsuccessfully disseminated. Inasmuch therefore, as the state of things in France may not have acquired sufficient stability to bear the experiment, nor the public mind here been every where sufficiently disabused to appreciate motives, it may be questioned, whether at this juncture it is adviseable to incur a risk that may be avoided, without, perhaps, intrenching upon the duties of friendship, or withholding from the young Fayette the kind offices of a protector.
          It is true, Sir, that were you to do openly what may be done privately, the act would instantaniously meet the approbation of every man of sensibility: nay it is probable, that it might force into silence the perturbed and factious spirits of the day; but the probability also is, that the silence of the latter would only continue till an oppertunity should present, to convert an act of

high generosity and friendship into an insidious and political crime.
          To take therefore from the factious in both countries the power to disturb either by this means, it would seem expedient that young Fayette’s reception should be private, and your kindness to him for the present flow in the same channel.
          It may be asked. Does the duties of friendship impose upon you an open and avowed expression of sympathy and assistance? As to the extent of your assistance, that being relative to your own property must depend upon yourself. As to the mode of bestowing or conveying it, that being relative to your public character, must be conformable to the obligations it imposes. As to the duties of friendship, can they authorise or require from you any thing which might injure your country or uselessly commit the United States?
          In another point of view which approaches the real merits of the case, it may be fairly doubted whether the U.S. through their President, can without cause of offence to France, publicly receive, and acknowlege himself, the protector of the son of a man under a positive or implied proscription. A doubt in such a case calls at least for the exercise of prudence and caution.
          On the other hand it may be said, that, inasmuch as the son has not been considered criminal by any decree of that government, and is besides a citizen of the U.S. no cause of offence could be given by his being publicly received and acknowleged.
          And may it not also be said, that in a case circumstanced like the present, where the public notice and protection presumed is so evidently the result of humanity to a forlorn and helpless child, and when such notice and protection can neither injure nor be intended to injure France, that therefore France could not rightfully nor on rational ground be offended.
          But there is a fact which strikes me as of weight and which cannot be thrown out of view in examining this question. If the young Fayette obtained his passport by concealing who he was from the authority having power to grant it, he must be considered as a fugitive from France, or one who would not have been suffered to leave the kingdom had he made himself known. As such then, though he could not be reclaimed by France, yet he might be proscribed while publicly noticed and protected by

you. Perhaps too such a reception of him, by being artfully managed and represented might induce such a misfortune.
          Upon the whole then, will it not be the safest course and the least subject to embarrassing circumstances as it respects the public, the youth and his connexions, to receive him in a private way and remove him to a distance from you, till such time as a different situation of things may authorise a different line of conduct and proceeding.
          Is it possible that I can have written with such seeming coldness where the suffering and exiled son of Fayette is the subject: that I who would share with his father my fortune should be obliged by the imperious situation of things to advise that your goodness to his son should flow for a while in secret and unseen.
          But, Sir, I think I perceive in his letters and those of Mr Frestels, in the reluctance shewn to embrace the course of education you have proposed, and in the suggestion of a reserved communication that required a personal interview, that his visit to this country has chiefly for its object to implore you to take some steps for the release of his father. It is a mission that might readily occur to his mother who it seems is gone to Vienna to solicit the Emperor, and must have been preconcerted in the hope that the person chosen, from his age and other circumstances was the best fitted to act impressively on your feelings, and thereby remove any political obstacle to a diplomatic application.
          If this conjecture should be founded, your sensibility is devoted to a severe trial on his arrival, as well as the poor youths, should you be of opinion that the reasons that render a private reception of him proper and necessary apply with still greater force against the particular object presumed to be contemplated.
          I inclose the several papers you intrusted me with and have the honour to be with the most sincere respect Sir your most obt Servt
          
            James McHenry
          
        